Citation Nr: 1128028	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-45 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA benefits funds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In this case, the RO determined, by way of a February 2008 rating decision, that Veteran is incompetent for VA benefits purposes.  The Veteran essentially contends that he is capable of managing his financial affairs, with the assistance of his daughter and grandson, and requests that a finding of competency be restored.  

Initially, the Board notes that in June 2011, the Veteran's daughter, S.H., submitted additional evidence to the RO consisting of a copy of the Veteran's Durable Power of Attorney dated in December 1998.  (The document shows that S.H. was appointed as the Veteran's "Attorney-in-Fact.").  In so doing, she requested that the RO conduct an audit of the appointed fiduciary's management of the Veteran's VA benefits from 2008 to the present.  S.H. also requested that the Veteran's current fiduciary be removed immediately or a Supplemental State of the Case (SSOC) be issued with respect to the Veteran's claim.  Essentially, the RO has not considered this evidence and the Veteran has not waived the initial consideration of this material by the RO.  In these circumstances, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence.  See 38 C.F.R. § 20. 1304(c).

Here, the Board notes that VA regulations define a mentally incompetent person as one who, because of injury or disease, lacks the mental capacity to contract or to mange his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to mange his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  Medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  

After reviewing the claims file, it does not appear that all of the evidence pertinent to the Veteran's claim has been associated with the claims file.  Specifically, the Board highlights a May 2008 Memorandum from the RO in response to a Congressional inquiry made in this case, wherein the Veteran was noted to have previously undergone a VA field examination.  A January 2009 email from RO personnel also indicates that the Veteran was provided with a VA field examination.  However, the only field examination report currently associated with the claims file is dated in March 2009 - well after the Veteran was first noted to have undergone such an assessment.  Thus, it appears the Veteran underwent a VA field examination prior to May 2008, but the associated examination report has not been associated with the claims file.

Based on the foregoing, it appears that the Veteran's initial field examination report may have been misplaced.  The reason for this missing evidence is unclear.  Moreover, it does not appear that the RO considered this missing evidence in adjudicating the Veteran's claim, as the September 2010 Statement of the Case makes no mention of a field examination prior to March 2009.  The Board notes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  Moreover, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the duty to assist requires that the Agency of Original Jurisdiction (AOJ) attempt to locate or reconstruct the portions of the Veteran's claims file that has been misplaced.

The Board also finds additional development is required with respect to obtaining outstanding private medical treatment records.  In support of his claim, the Veteran submitted a May 2009 letter from his private treating physician W.J.G., M.D., and a May 2009 letter from his private, treating psychologist, J.L.P.M., Ph.D.  However, VA has not made any attempts to obtain the Veteran's medical records reflecting treatment with these professionals.  Such records may prove beneficial in deciding the Veteran's claim.  Therefore, the RO/AMC should endeavor to obtain any outstanding medical records from the private medical professionals identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall make all reasonable efforts to locate or reproduce any records or reports associated with a field examination completed for the Veteran prior to May 2008.  The RO/AMC shall document all attempts to obtain any information with regards to the pre-May 2008 field examination.  All relevant records obtained shall be associated with the claims file.  If attempts to obtain said records reveal that these records are unavailable, the RO shall so indicate in a formal finding.  

2.  The RO/AMC shall consider the request for an audit concerning the appointed fiduciaries management of the Veteran's benefits, as requested in the June 2011 correspondence from the Veteran's daughter.

3.  The RO/AMC shall make arrangements to obtain the Veteran's medical treatment records from the medical professionals who provided opinions letters in May 2009 with respect to the Veteran's claim- specifically, W.J.G., M.D., and J.L.P.M., Ph.D.  All private medical records from these professional that are obtained, following the receipt of any necessary authorizations from the Veteran, must be associated with the claims file.

4.  Thereafter, the RO/AMC shall review the Veteran's claim file and ensure that all of the requested development has been completed in full and determine whether any additional notice or development is required with respect to the Veteran's claim.  If additional development is needed, to include scheduling the Veteran for appropriate VA examinations, such action must be undertaken and completed prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



